April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         HELEN MAYFIELD, Appellant

NO. 14-12-00037-CV                          V.

 JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION AND
       GRAY COMMUNICATIONS, A CORPORATION, Appellees
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on December 13, 2011. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.